DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious an electron impact ionization source with an electron opening having a length in a direction of the electron beam path longer than a width of a cross-section orthogonal to the direction wherein when a cross sectional shape of the electron beam passage is circular, the width of the cross section orthogonal to the direction is defined as a diameter of the circular shape of the cross-sectional shape and when the cross sectional shape of the electron beam opening is not circular, the width of the cross section orthogonal to the direction is defined as a diameter of a circle having an area having the same as an area of the cross-sectional shape of the electron beam passage opening.
In the prior art, electron ionization sources are taught by Tootell (US 20200294751 A1), Tateishi (US 20160247669 A1), Jones (US 20120286152 A1) and Kawana (US 20080073556 A1), but they do not teach the opening shape of the present invention.  Prior art references such as JEOL, Ltd. (JP 62-129760 U) and Kawana (WO 2007102204 A1) teach chemical ionization sources with small openings, but as argued by the applicant the references do not recognize that this advantage is for electron ionization sources which typically have larger area openings than chemical ionization sources..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/           Examiner, Art Unit 2881